DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The Applicant filed a Preliminary amendment on 11/29/2021.  The Applicant canceled claim 2.  Claims 1, 3-5, and 13-14 have been amended.   Claims 1, and 3-15 have been examined.  This office action is Non-final. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-8, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Perdomo et al. (2009/0138974) in view of Yun et al. (2016/0119257).
As per claim 1, Perdomo et al. discloses a method for connecting an end device to a linkable computer infrastructure, the method comprising (Perdomo: See Fig. 1, connecting an end device (i.e. Comm. Device) to a linkable computer infrastructure (i.e. #102 Communications Network):
creating a device certificate and supplying the created device certificate to a user
of the end device (Perdomo: See Fig. 1, 0009, 0027, access certification(cert) #114 is supplied to a user of the end device (Comm device); and the Examiner asserts that the device certificate (i.e. access certificate) is created otherwise, how can it be supplied to a user of the end device);
inputting the created device certificate into the end device (Perdomo: para. 0027, inputting the created device certificate by storing the access certificate into the communication device (Comm device));
producing a data link from the end device to an access zone connected upstream of
functions of the linkable computer infrastructure, the access zone being selectively
separable from the functions of the linkable computer infrastructure by the data link (Perdomo: See Fig. 1, producing a data link is the line in figure 1, going from the Comm device (i.e. end device) to an access zone (#110) connected upstream of functions of the linkable computer infrastructure (i.e. communications network #102)); and
registering the end device in the access zone using the created device certificate (Perdomo: para. 0010, registering the Comm device (i.e. end device) in the access zone (i.e. zone) using the access certificate (i.e. device certificate));
wherein by access of a function from the linkable computer infrastructure to the
end device registered in the access zone, the end device is identified for the linkable
computer infrastructure (Perdomo: see fig. 1, para. 0019, 0028-0029, access of a function from the cloud (i.e. linkable computer infrastructure) to the Comm device (i.e. end device) registered in the zone, the Comm device is identified for the communications network (i.e. linkable computer infrastructure)), 

wherein with successful identification of the end device, use of the linkable
computer infrastructure is enabled for the end device (Perdomo: See Fig. 1, para. 0029, successful identification of the end device, use of the linkable computer infrastructure (i.e. communication network) that uses the server to identify the end device (i.e. Comm device)).
Perdomo does not explicitly disclose wherein a plurality of user spaces assigned to different users, respectively, is supplied in the linkable computer infrastructure, a corresponding user space of the linkable computer infrastructure, and use of the linkable computer infrastructure in the corresponding user space is enabled for the end device.
However, analogous art of Yun discloses wherein a plurality of user spaces assigned to different users, respectively, is supplied in the linkable computer infrastructure (Yun: para. 0009, 0055, a plurality of user spaces (i.e. storage spaces) assigned to different users (i.e. plurality of users) is supplied in the cloud server (i.e. linkable computer infrastructure), a corresponding user space of the linkable computer infrastructure, and use of the linkable computer infrastructure in the corresponding user space is enabled for the end device (Yun: see Fig. 1, para. 0055, a corresponding user space (i.e. storage space) of the linkable computer infrastructure (i.e. cloud server) is enabled for the device (i.e. such as #1000)).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Yun with the method of Perdomo that includes an end device registered in the access zone and successful identification of the end device, to include a plurality of user spaces assigned to different users, respectively, is (Yun: para. 0009, 0055, a plurality of user spaces (i.e. storage spaces) assigned to different users (i.e. plurality of users) is supplied in the cloud server (i.e. linkable computer infrastructure), a corresponding user space of the linkable computer infrastructure, and use of the linkable computer infrastructure in the corresponding user space is enabled for the end device (Yun: see Fig. 1, para. 0055, a corresponding user space (i.e. storage space) of the linkable computer infrastructure (i.e. cloud server) is enabled for the device (i.e. such as #1000)).
One would have been motivated to have user spaces, because it is an efficient method that allows storage space to be allocated on a cloud server, and thus access of data stored on the cloud server can be access anywhere and at anytime by using proper identification (Yun: para. 0055). 
As per claim 3, Perdomo and Yun discloses the method of claim 1. The combination of Perdomo and Yun further disclose wherein a user-specific device certificate is created (Perdomo: See Fig. 1, 0009, 0027, access certification(cert) #114 is supplied to a user of the end device (Comm device); and the Examiner asserts that the device certificate (i.e. access certificate) is created otherwise, how can it be supplied to a user of the end device) for a particular user space (Yun: para. 0009, 0055, a particular user space (i.e. storage space)), wherein, using the user-specific device certificate, the end device is registered in a user-specific access zone connected upstream of the corresponding user space of the linkable computer infrastructure (Perdomo: see fig. 1, para. 0019, 0028-0029, access of a function from the cloud (i.e. linkable computer infrastructure) to the Comm device (i.e. end device) registered in the zone, the Comm device is identified for the communications network (i.e. linkable computer infrastructure)), and wherein the end device registered in the user-specific access zone is identified by access of a function (Perdomo: see fig. 1, para. 0019, 0028-0029, identifying the end device (i.e. Comm device) for the cloud (i.e. linkable computer infrastructure) via the implemented access of the at least one function to the at least one Comm device (i.e. end device) registered in the zone) from the corresponding user space of the linkable computer infrastructure (Yun: para. 0009, 0055, storage space of the cloud).
Same motivation as claim 1.
As per claim 5, Perdomo and Yun discloses the method of claim 1.
The combination of Perdomo and Yun further discloses wherein in a user space, a plurality of sub-user spaces is supplied, the plurality of sub-user spaces being adapted for access by different sub-users (Yun: para. 0009, 0055, a user space (i.e. storage space), a plurality of sub-user spaces (i.e. storage spaces) is supplied, the plurality of sub-user spaces being adapted for access by different sub-users (i.e. plurality of users)), respectively, and wherein with successful identification, the end device is enabled (Perdomo: See Fig. 1, para. 0029, successful identification of the end device) for use of the linkable computer infrastructure in a corresponding sub-user space (Yun: para. 0009, 0055, linkable computer infrastructure in a corresponding sub-user space (i.e. plurality of user spaces)).
Same motivation as claim 1.
As per claim 6, Perdomo and Yun disclose the method of claim 1. Perdomo further discloses wherein on access of the function from the linkable computer infrastructure to the end device registered in the access zone (Perdomo: see fig. 1, para. 0019, 0028-0029, access of a function from the cloud (i.e. linkable computer infrastructure) to the Comm device (i.e. end device) registered in the zone, the Comm device is identified for the communications network (i.e. linkable computer infrastructure)), an input of an identifier is made by the user of the end (Perdomo: para. 0029, an input of an identifier is made by the user (i.e. input can be password or passcode).
As per claim 7, Perdomo and Yun disclose the method of claim 1.
Perdomo further discloses wherein as a function of the linkable computer infrastructure (Perdomo: see fig. 1, para. 0019, 0028-0029, access of a function from the cloud (i.e. linkable computer infrastructure), an access zone management accesses the end device registered in the access zone (Perdomo: see Fig. 1, access zone management #112 (i.e. server) accesses the Comm device registered in the zone #110)), and wherein the end device is identified, the end device is enabled for use of the linkable computer infrastructure by the access zone management, or a combination thereof (Perdomo: para. 0027, 0029, Comm device is identified by the access certificate).
As per claim 8, Perdomo and Yun discloses the method of claim 7.
Perdomo further discloses wherein the access zone management identifies the end device using a number of device-specific parameters (Perdomo: para. 0026, access zone management (i.e. server) identifies the end device (i.e. Comm device) using a number of device-specific parameters (i.e. identifiers can be MAC address or IP address).
As per claim 12, Perdomo and Yun disclose the method of claim 1.  Yun further discloses wherein a cloud service is used as the linkable computer infrastructure (Yun: see Fig. 1, #2000 cloud server (i.e. cloud service).
Same motivation as claim 1 above.
As per claim 13, Perdomo discloses in a non-transitory computer-readable storage medium that stores instructions executable by one or more processors for implementation of an
access zone for a higher-order, linkable computer infrastructure for connection of at least
one end device (Perdomo: See Fig. 1, #110 zone, linkable computer infrastructure (i.e. #102 communications network) for connection of at least Comm device (i.e. end device), and for implementation of access of at least one function from the linkable computer infrastructure in the access zone, the instructions comprising (Perdomo: see fig. 1, para. 0019, 0028-0029, access of a function from the cloud (i.e. linkable computer infrastructure) to the Comm device (i.e. end device) registered in the zone, the Comm device is identified for the communications network (i.e. linkable computer infrastructure)):
registering the at least one end device in the implemented access zone using a
device certificate (Perdomo: para. 0010, registering the Comm device (i.e. end device) in the access zone (i.e. zone) using the access certificate (i.e. device certificate));
identifying the end device for the linkable computer infrastructure via the
implemented access of the at least one function to the at least one end device registered in
the access zone (Perdomo: see fig. 1, para. 0019, 0028-0029, identifying the end device (i.e. Comm device) for the cloud (i.e. linkable computer infrastructure) via the implemented access of the at least one function to the at least one Comm device (i.e. end device) registered in the zone); and
with successful identification of the end device, enabling use of the linkable
computer infrastructure for the device (Perdomo: See Fig. 1, para. 0029, successful identification of the end device, use of the linkable computer infrastructure (i.e. communication network) that uses the server to identify the end device (i.e. Comm device)).

However, analogous art of Yun discloses wherein a plurality of user spaces assigned to different users, respectively, is supplied in the linkable computer infrastructure (Yun: para. 0009, 0055, a plurality of user spaces (i.e. storage spaces) assigned to different users (i.e. plurality of users) is supplied in the cloud server (i.e. linkable computer infrastructure), a corresponding user space of the linkable computer infrastructure, and use of the linkable computer infrastructure in the corresponding user space is enabled for the end device (Yun: see Fig. 1, para. 0055, a corresponding user space (i.e. storage space) of the linkable computer infrastructure (i.e. cloud server) is enabled for the device (i.e. such as #1000)).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Yun with the system/method of Perdomo to include an end device registered in the access zone and successful identification of the end device, to include a plurality of user spaces assigned to different users, respectively, is supplied in the linkable computer infrastructure (Yun: para. 0009, 0055, a plurality of user spaces (i.e. storage spaces) assigned to different users (i.e. plurality of users) is supplied in the cloud server (i.e. linkable computer infrastructure), a corresponding user space of the linkable computer infrastructure, and use of the linkable computer infrastructure in the corresponding user space is enabled for the end device (Yun: see Fig. 1, para. 0055, a corresponding user space (i.e. storage space) of the linkable computer infrastructure (i.e. cloud server) is enabled for the device (i.e. such as #1000)).
(Yun: para. 0055). 
As per claim 14, Perdomo discloses a linkable computer infrastructure comprising (Perdomo: see Fig. 1, #102 communications network (i.e. linkable computer infrastructure):
a number of ports configured to establish at least one data link, respectively, to an
end device (Perdomo: see Fig. 1, para. 0019-0020, a number of ports (i.e. network adapters), to establish at list one data link (i.e. wired or wireless link) to an end device (i.e. Comm device));
a non-volatile storage device configured to store a device certificate (Perdomo: para. 0027, storing an access certificate (i.e. device certificate)); and
at least one computer having at least one processor, wherein the computer is configured to (Perdomo: para. 0019-0020, processor):
implement an access zone connected upstream of functions of the linked
infrastructure, an end device connected by a port of the number of ports is registerable
using the device certificate in the access zone (Perdomo: see fig. 1, para. 0019, 0028-0029, implementing an access zone (i.e. zone #110) connected upstream of functions of the linked infrastructure (i.e. #102 communications network), and end device (i.e. Comm device) connected by a port and registered using the access certificate in the zone #112);
implement access of a function from the linkable computer infrastructure to
the end device registered in the access zone for the identification thereof for the linkable
computer infrastructure (Perdomo: see fig. 1, para. 0019, 0028-0029, access of a function from the cloud (i.e. linkable computer infrastructure) to the Comm device (i.e. end device) registered in the zone, the Comm device is identified for the communications network (i.e. linkable computer infrastructure)); and
for successful identification of the end device, implement use of the
linkable computer infrastructure for this device (Perdomo: See Fig. 1, para. 0029, successful identification of the end device, use of the linkable computer infrastructure (i.e. communication network) that uses the server to identify the end device (i.e. Comm device),
wherein the end device registered in the access zone is identified by access of a
function (Perdomo: para. 0010, registering the Comm device (i.e. end device) in the access zone (i.e. zone) using the access certificate (i.e. device certificate));
Perdomo does not explicitly disclose wherein a plurality of user spaces assigned to different users, respectively, is supplied in the linkable computer infrastructure, a corresponding user space of the linkable computer infrastructure, and use of the linkable computer infrastructure in the corresponding user space is enabled for the end device.
However, analogous art of Yun et al. discloses wherein a plurality of user spaces assigned to different users, respectively, is supplied in the linkable computer infrastructure (Yun: para. 0009, 0055, a plurality of user spaces (i.e. storage spaces) assigned to different users (i.e. plurality of users) is supplied in the cloud server (i.e. linkable computer infrastructure), a corresponding user space of the linkable computer infrastructure, and use of the linkable computer infrastructure in the corresponding user space is enabled for the end device (Yun: see Fig. 1, para. 0055, a corresponding user space (i.e. storage space) of the linkable computer infrastructure (i.e. cloud server) is enabled for the device (i.e. such as #1000)).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Yun with the system of 
One would have been motivated to have user spaces because it is an efficient method that allows storage space to be allocated on a cloud server, and thus access of data stored on the cloud server can be access anywhere and at anytime by using proper identification (Yun: para. 0055). 
As per claim 15, Perdomo and Yun discloses the linkable computer infrastructure of claim 14. Yun further discloses wherein the linkable computer infrastructure is configured as a cloud service (Yun: see Fig. 1, #2000 cloud server (i.e. cloud service).
Same motivation as claim 14 above.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Perdomo et al. (2009/0138974) in view of Yun et al. (2016/0119257) and further in view of Winn et al. (2016/0197962).
As per claim 4, Perdomo and Yun disclose the method of claim 1.  
Perdomo nor Yun explicitly disclose wherein the user-specific device certificate is supplied by the user.
However, analogous art of Winn discloses wherein the user-specific device certificate is supplied by the user (Winn: para. 0036, 0050, client certificate (i.e. user-specific device certificate).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Perdomo and Yun with 
One would have been motivated to use a user-specific device certificate that is supplied by the user, because it allows the user greater flexibility allowing the client to generate the client certificate (Winn: para. 0050). 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Perdomo et al. (2009/0138974) in view of Yun et al. (2016/0119257) and further in view of Hojsik et al. (2018/0323977).
As per claim 9, Perdomo and Yun discloses the method of claim 1. 
Perdomo and Yun do not explicitly disclose wherein the device certificate is input into the end device during manufacture of the end device in a storage device of the end device, by connection of a non-volatile storage medium, on which the device certificate is stored, to the end device, or a combination thereof.
However, analogous art of Hojsik discloses wherein the device certificate is input into the end device during manufacture of the end device in a storage device of the end device, by connection of a non-volatile storage medium, on which the device certificate is stored, to the end device, or a combination thereof (Hojsik: para. 0016, 0060, 0066, and 0072, device certificate is input by storing the device certificate on the device, the memory (i.e. non-volatile storage medium) stores the device certificate during manufacturer).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Perdomo and Yun with the method of Hojsik to include the device certificate is input into the end device during manufacture of the end device in a storage device of the end device, by connection of a non-(Hojsik: para. 0016, 0060, 0066, and 0072, device certificate is input by storing the device certificate on the device, the memory (i.e. non-volatile storage medium) stores the device certificate during manufacturer).
One would have been motivated to include a device certificate input into the end device during manufacture of the end device in a storage device of the end device, because this provides security for automated certificate enrollment for devices (Hojsik: para. 0002). 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Perdomo et al. (2009/0138974) in view of Yun et al. (2016/0119257) and further in view of Kshirsagar et al. (2017/0373860).
As per claim 10, Perdomo and Yun disclose the method of claim 1.
Perdomo and Yun do not explicitly disclose wherein a publish-subscribe protocol is used for communication of the end device with the linkable computer infrastructure.
However, in analogous art of Kshirsagar discloses wherein a publish-subscribe protocol is used for communication of the end device with the linkable computer infrastructure (Kshirsagar: para. 0018, 0020, and 0023, publish and subscribe used for communication of the device and cloud (i.e. linkable computer infrastructure).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Kshirsagar with the method/system of Perdomo and Yun to include a publish-subscribe protocol is used for communication of the end device with the linkable computer infrastructure (Kshirsagar: para. 0018, 0020, and 0023, publish and subscribe used for communication of the device and cloud (i.e. linkable computer infrastructure).
One would have been motivated to have a publish-subscribe protocol; thereby, the protocol is an efficient security protocol in which a client of one tenant subscribing to a topic should not see messages from a client of another tenant publishing to a topic with the same name (Kshirsagar: para. 0003). 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Perdomo et al. (2009/0138974) in view of Yun et al. (2016/0119257) and further in view of Adler et al. (2017/0364527).
As per claim 11, Perdomo and Yun disclose the method of claim 1.
Perdomo and Yun do not explicitly disclose wherein communication of the end device with the linkable computer infrastructure takes place in the framework of an OPC-UA protocol.
However, analogous art of Adler discloses wherein communication of the end device with the linkable computer infrastructure takes place in the framework of an OPC-UA protocol (Adler: para. 0039, 0048, 0050, and 0054, communication of the device with the cloud using OPC-UA).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Adler with the method/system of Perdomo and Yun to include wherein communication of the end device with the linkable computer infrastructure takes place in the framework of an OPC-UA protocol (Adler: para. 0039, 0048, 0050, and 0054, communication of the device with the cloud using OPC-UA).
(Adler: para. 0019).   

                                                                   Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENISE E JACKSON whose telephone number is (571)272-3791. The examiner can normally be reached M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu T Pham can be reached on (571)270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




2/16/2022
/J.E.J/Examiner, Art Unit 2439                                                                                                                                                                                                        

/KARI L SCHMIDT/Primary Examiner, Art Unit 2439